tcmemo_2012_230 united_states tax_court calvin lloyd walters petitioner v commissioner of internal revenue respondent docket no filed date calvin lloyd walters pro_se adam p sweet for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for taxable_year the issue for our consideration is whether petitioner is entitled under sec_151 to dependency_exemption deductions for his two children unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some facts which are incorporated herein at the time the petition was filed petitioner resided in virginia petitioner has two sons d w and s w petitioner is divorced from the mother of his sons on date the commonwealth of virginia granted sole custody of d w and s w to their mother the children moved from virginia to florida petitioner was granted visitation rights of two two-week periods in the summer and one week at christmas in the absence of an agreement under the custody order visits were to take place in florida on his form_1040 u s individual_income_tax_return dated date petitioner claimed dependency_exemption deductions for d w and s w petitioner’s ex-spouse did not sign an internal_revenue_service form_8332 release revocation of release of claim to exemption for child by custodial_parent for the taxable_year petitioner did not affix any other 1the court redacts the names of minor children see rule a written declaration to his federal_income_tax return that conformed to the substance of form_8332 in the notice_of_deficiency respondent disallowed petitioner’s claimed dependency_exemption deductions for d w and s w petitioner timely petitioned this court for redetermination opinion the commissioner’s determination is presumed correct and generally the taxpayer bears the burden to prove his entitlement to the exemptions and credits he claimed rule a 290_us_111 petitioner does not contend that the burden_of_proof should be shifted to respondent under sec_7491 and the record does not suggest any basis for a shift sec_151 provides that an individual is entitled to a deduction for his or her dependents sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child see sec_152 or a qualifying_relative see sec_152 in addition sec_152 provides a special rule for divorced parents etc this special rule for divorced parents applies to petitioner where the parents of dependent_children are divorced or legally_separated sec_152 allows the dependency_exemption to the parent having custody of the children for the greater portion of the calendar_year custodial_parent custody exists only where the parent has the right under state law to physical custody of the child sec_1_152-4 income_tax regs petitioner’s wife was the custodial_parent of both children in pursuant to an order for custody visitation issued by the commonwealth of virginia as an exception to the general_rule a noncustodial_parent may claim the exemption where the custodial_parent executes a valid written declaration releasing his or her claim to the exemption and the noncustodial_parent attaches that declaration to his or her federal_income_tax return for the taxable_year sec_152 sec_1_152-4 income_tax regs the declaration required by sec_152 must be made on either form_8332 or on a statement conforming to the substance of that form see 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir petitioner did not attach to his tax_return a form_8332 the form prescribed for the custodial spouse to release his or her claim to the exemption pursuant to sec_152 petitioner also did not attach to his tax_return a written declaration which could serve as a substitute for form_8332 petitioner contended that he should be entitled to claim his sons as dependents because his ex-wife does not pay income_tax petitioner also contended that he is entitled to claim the deductions because he pays child_support congress created several objective tests in sec_152 these tests draw bright lines and without these tests there would need to be rules that are sensitive to a wide variety of family circumstances such rules would be difficult to craft and hard for the commissioner and the courts to administer and would likely require government intrusion into delicate family issues the court is required to apply the law as passed by congress and the rules of sec_152 d and e are explicit sec_152 prevents a parent in petitioner’s circumstances from claiming a dependency_exemption deduction irrespective of the amount of financial support he provided his children see jeter v commissioner tcmemo_2001_223 aff’d per curiam 26_fedappx_321 4th cir consequently we find that petitioner is not entitled to dependency_exemption deductions for his two children for to reflect the foregoing decision will be entered for respondent
